Citation Nr: 1700654	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability. 

3. Entitlement to service connection for rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from March 2010 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Specifically, the March 2010 rating decision denied the Veteran's claims for entitlement to service connection for PTSD and sleep apnea, and the June 2015 rating decision denied the Veteran's claim for entitlement to service connection for rhinitis.

In September 2014, the Board noted that a service connection claim for a diagnosed psychiatric disability generally encompasses all psychiatric disabilities shown by the record, however diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Veteran's PTSD claim was divided into two distinct issues: entitlement to service connection for PTSD, and for an acquired psychiatric disability other than PTSD. In said decision, the Board denied the Veteran's PTSD claim and remanded the remaining psychiatric disability claim. The latter issue has since been returned to the Board for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disability, sleep apnea, and rhinitis. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

First, the Board notes that the Veteran most recently underwent VA psychiatric examination in December 2014 and was diagnosed with unspecified wake-sleep disorder at that time. However, the Board finds that this examination is inadequate for the purposes of adjudicating the Veteran's psychiatric claim. Here, the VA examiner failed to provide an etiological opinion regarding the diagnosed wake-sleep disorder, to include any possible nexus to the Veteran's military service. Further, service connection may be granted upon competent evidence that a disability existed at any time during the appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending). Here, the competent evidence of record indicates that the Veteran has been diagnosed with additional psychiatric disabilities during the rating period on appeal, to include dysthymia (as diagnosed in an October 2010 VA examination) and adjustment disorder (as diagnosed in an April 2011 VA examination). Accordingly, a new VA psychiatric examination is now required that more completely addresses the Veteran's full psychiatric history and the etiology of any diagnosed conditions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, the Veteran's sleep apnea claim was most recently remanded by the Board in September 2014. At that time, the RO was instructed to provide the Veteran with a new VA examination, during which the VA examiner was to explicitly address whether the Veteran's sleep apnea was aggravated by any diagnosed psychiatric condition. The examiner was additionally notified that the phrase "caused by or the result of" was insufficient to address the matter of aggravation. Although the Veteran underwent relevant VA examination in December 2014, the examiner did not address the matter of aggravation as was instructed. Accordingly, a new VA examination, responsive to the Board's directives, is required at this time. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

Finally, the Board notes that the Veteran's claim for entitlement to service connection for rhinitis was denied in a June 2015 rating decision. The Veteran submitted a timely Notice of Disagreement that same month. See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has not yet issued a Statement of the Case (SOC) addressing this claim. Accordingly, a remand is required such that requisite SOC may be issued at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA psychiatric examination to assess the etiology of all psychiatric disabilities diagnosed during the rating period on appeal other than PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. Review of the claims file should be noted in the examination report. All necessary tests and studies should be conducted. The examiner should address the following: 

a. Identify all psychiatric disabilities that have been diagnosed during the rating period on appeal (i.e., since October 2008).
   
b. With respect to each diagnosed psychiatric disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

2. Additionally provide the Veteran with a new VA examination to assess the nature and etiology of his claimed sleep apnea. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

The examiner must perform any necessary diagnostic tests and studies. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service. 

If the above opinion is negative, then the examiner must also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include any diagnosed psychiatric disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. In offering this opinion, the examiner is notified that the phrase "caused by or the result of" is insufficient to address the matter of aggravation. 

Again, a complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, readjudicate the Veteran's claims for entitlement to service connection for an acquired psychiatric disability, sleep apnea, and rhinitis. If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




